Exhibit 10.2

EXECUTION VERSION

TAX MATTERS AGREEMENT

This Tax Matters Agreement (this “Agreement”) is entered into as of August 4,
2014, by and between Tribune Media Company, a Delaware corporation (“Tribune”)
and Tribune Publishing Company, a newly formed Delaware corporation and a wholly
owned subsidiary of Tribune (“Tribune Publishing”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings ascribed
to such terms in the Separation and Distribution Agreement, dated as of
August 3, 2014, by and between Tribune and Tribune Publishing (the “Separation
and Distribution Agreement”).

RECITALS

WHEREAS, Tribune is the parent corporation of a group of limited liability
companies and nonconsolidated corporate subsidiaries;

WHEREAS, pursuant to the Separation and Distribution Agreement, among other
things, Tribune will transfer or cause to be transferred to Tribune Publishing
(pursuant to certain preliminary restructuring transactions) all of the
Publishing Business Assets, and Tribune Publishing will assume all of the
Publishing Assumed Liabilities (the “Contribution”);

WHEREAS, on the Distribution Date, Tribune will distribute 98.5% of the issued
and outstanding shares of Tribune Publishing Common Stock on a pro rata basis to
the holders of Distributing Common Stock and Distributing Warrants;

WHEREAS, the parties to this Agreement intend that (i) the Contribution,
together with the Distribution, qualify as a tax-free reorganization under
Section 368(a)(1)(D) of the Internal Revenue Code of 1986, as amended (the
“Code”); (ii) the Distribution qualify as a distribution of Tribune Publishing
stock to Tribune stockholders eligible for nonrecognition under Sections 355(a)
and 361(c) of the Code; (iii) the Special Payment qualify as money transferred
to creditors or distributed to shareholders in connection with the
reorganization within the meaning of Section 361(b)(1) of the Code, to the
extent that Tribune distributes the Special Payment to its creditors and/or
shareholders in connection with the transactions; and (iv) no gain or loss be
recognized as a result of such transactions for U.S. federal income tax purposes
by any of Tribune, Tribune Publishing, and their respective stockholders and
Subsidiaries (except to the extent of cash received in lieu of fractional
shares); and



--------------------------------------------------------------------------------

WHEREAS, Tribune and Tribune Publishing desire to set forth their rights and
obligations with respect to Taxes due for periods before and after the
Distribution Date and other Tax matters relating to the transactions
contemplated by the Separation and Distribution Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

“Agreement” has the meaning set forth in the preamble.

“Applicable Federal Rate” means the rate computed pursuant to Section 1274(d) of
the Code, compounded quarterly, with respect to the applicable period.

“Code” has the meaning set forth in the recitals.

“Contribution” has the meaning set forth in the recitals.

“Distribution Disqualification” means that (i) the Contribution, taken together
with the Distribution, fails to qualify as a tax-free reorganization under
Section 368(a)(1)(D) of the Code pursuant to which no gain or loss is recognized
for U.S. federal income tax purposes by any of Tribune, Tribune Publishing or
their Subsidiaries; (ii) the Distribution fails to qualify as a distribution
eligible for nonrecognition under Sections 355 and 361 of the Code, pursuant to
which no gain or loss is recognized for U.S. federal income tax purposes by any
of Tribune, Tribune Publishing, their Subsidiaries, or the stockholders of
Tribune, except to the extent of cash received in lieu of fractional shares;
and/or (iii) the Special Payment fails to qualify as money transferred to
creditors or distributed to shareholders in connection with the reorganization
within the meaning of Section 361(b)(1) of the Code, but only to the extent that
Tribune distributes the Special Payment to its creditors or shareholders. For
the avoidance of doubt, a Distribution Disqualification shall occur if Tribune
or any of its Subsidiaries recognizes gain pursuant to Section 355(d), 355(e)
and/or 355(f) of the Code with respect to the Distribution.

 

2



--------------------------------------------------------------------------------

“Distribution Tax Opinion” means a written opinion of Tribune Tax Counsel,
addressed to Tribune and Tribune Publishing and dated as of the Distribution
Date, in form and substance reasonably satisfactory to Tribune, to the effect
that (i) the Contribution, together with the Distribution, will qualify as a
tax-free reorganization under Section 368(a)(1)(D) of the Code; (ii) the
Distribution will qualify as a distribution of Tribune Publishing stock to
Tribune stockholders eligible for nonrecognition under Sections 355(a) and
361(c) of the Code; (iii) the Special Payment will qualify as money transferred
to creditors or distributed to shareholders in connection with the
reorganization within the meaning of Section 361(b)(1) of the Code, to the
extent that Tribune distributes the Special Payment to its creditors and/or
shareholders in connection with the Transactions; and (iv) no gain or loss be
recognized as a result of the Transactions for U.S. federal income tax purposes
by any of Tribune, Tribune Publishing, and their respective stockholders and
Subsidiaries (except to the extent of cash received in lieu of fractional
shares).

“Distribution Tax Representations” means customary representations and
covenants, including those contained in certificates of Tribune, Tribune
Publishing and certain stockholders of Tribune, reasonably satisfactory in form
and substance to Tribune Tax Counsel, upon which the Distribution Tax Opinion
will be based.

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local tax law.

“Governmental Authority” means any foreign, federal, state or local court,
administrative agency, official board, bureau, governmental or
quasi-governmental entities having competent jurisdiction over Tribune or
Tribune Publishing, any of their respective Subsidiaries and any other tribunal
or commission or other governmental department, authority or instrumentality or
any subdivision, agency, mediator, commission or authority of competent
jurisdiction.

“Income Taxes” means any and all Taxes based upon or measured by net or gross
income (including alternative minimum tax under Section 55 of the Code) and
including any liability described in clauses (ii) or (iii) of the definition of
“Taxes” that relates to any such Tax.

“Indemnified Party” has the meaning set forth in Section 5.01.

“Indemnifying Party” has the meaning set forth in Section 5.01.

 

3



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service or any successor agency
thereto, including its agents, representatives and attorneys.

“IRS Ruling” means the private letter ruling from the IRS received by Tribune on
March 7, 2014.

“IRS Submission” means each of (i) a request submitted by Tribune to the IRS for
(A) the IRS Ruling and (B) any other ruling in connection with the Contribution
or the Distribution that Tribune deems to be appropriate and (ii) any
supplemental materials submitted to the IRS relating thereto.

“Non-Preparer Party” has the meaning set forth in Section 2.02.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or department
or agency of a government.

“Post-Distribution Period” means any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Potential Disqualifying Action” has the meaning set forth in Section 10.02(a).

“Pre-Distribution Period” means any taxable year or other taxable period that
ends on or before the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period through the close of the
Distribution Date.

“Publishing Holdco” means Tribune Publishing Company, LLC.

“Separation and Distribution Agreement” has the meaning set forth in the
preamble.

“Special Payment” means the distribution of cash from Tribune Publishing to
Tribune in connection with the Contribution, as described in Section 2.1(d) of
the Separation and Distribution Agreement.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (but subject to the proviso in
the definition of Affiliate, as such term is defined in the Separation and
Distribution Agreement), a corporation, partnership, association, limited
liability company, trust or other form of legal entity in which such Person, a
Subsidiary of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has either (i) a majority ownership in the
equity thereof, (ii) the power, under ordinary circumstances, to elect, or to
direct the election of, a majority of the board of directors or other analogous
governing body of such entity, or (iii) the title or function of general partner
or manager, or the right to designate the Person having such title or function.

“Tax” or “Taxes” means (i) all taxes, charges, fees, duties, levies, imposts,
required deposits, rates or other assessments or governmental charges of any
kind imposed by any federal, state, local or foreign Taxing Authority, including
income, gross receipts, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including Taxes under Section 59A of
the Code), custom duties, property (including real, personal or intangible),
sales, use, license, capital stock, transfer, franchise, registration, payroll,
withholding, social security (or similar), unemployment, disability, value
added, alternative or add-on minimum or other taxes, whether disputed or not,
and including any interest, penalties or additions attributable thereto;
(ii) liability for the payment of any amount of the type described in clause (i)
above arising as a result of being (or having been) a member of any
consolidated, combined, unitary or similar group or being (or having been)
included or required to be included in any Tax Return related thereto (including
pursuant to U.S. Treasury Regulation § 1.1502-6); and (iii) liability for the
payment of any amount of the type described in clauses (i) or (ii) above as a
result of any express or implied obligation to indemnify or otherwise assume or
succeed to the liability of any other Person.

“Tax Attribute” means any net operating loss carryover or carryback, net capital
loss carryover or carryback, investment tax credit carryover or carryback,
foreign tax credit carryover or carryback, charitable deduction carryover or
carryback or other similar item that could reduce Income Tax for a past or
future taxable period.

“Tax Benefit” means, (i) in the case of a separate state, local or other Tax
Return not described in clause (ii), the sum of the amount by which the Tax
liability (after giving effect to any alternative minimum or similar Tax) of a
corporation to the appropriate Taxing Authority is reduced (including by
deduction, entitlement to refund, credit or otherwise, whether available in the
current taxable year, as an adjustment to taxable income in any other taxable
year or as a carryforward or carryback, as applicable) plus any interest from
such government or jurisdiction relating to such Tax liability, and (ii) in the
case of a consolidated federal Tax Return or combined, unitary or other similar
state, local or other Tax Return, the sum of the amount by which the Tax
liability of the

 

5



--------------------------------------------------------------------------------

affiliated group (within the meaning of Section 1504(a) of the Code) or other
relevant group of corporations to the appropriate government or jurisdiction is
reduced (including by deduction, entitlement to refund, credit or otherwise,
whether available in the current taxable year, as an adjustment to taxable
income in any other taxable year or as a carryforward or carryback, as
applicable) plus any interest from such government or jurisdiction relating to
such Tax liability, determined in the case of clauses (i) or (ii) by comparing
the Tax liability on the applicable Tax Return that would arise with and without
the item potentially giving rise to the Tax Benefit.

“Tax Contest” has the meaning set forth in Section 5.01.

“Tax Dispute” has the meaning set forth in ARTICLE IX.

“Tax Dispute Arbitrator” has the meaning set forth in ARTICLE IX.

“Tax-Free Status of the Transactions” means each of the intended tax
consequences specified in the fourth recital hereto.

“Tax Materials” has the meaning set forth in Section 10.01(a).

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxing Authority” means any Governmental Authority or any quasi-governmental or
private body having jurisdiction over the assessment, determination, collection
or imposition of any Tax (including the IRS).

“Transaction Agreements” means the Separation and Distribution Agreement and the
Ancillary Agreements.

“Transactions” has the meaning set forth in Section 2.04(a).

 

6



--------------------------------------------------------------------------------

“Tribune” has the meaning set forth in the preamble.

“Tribune Business” means all of the businesses and operations conducted by the
Tribune Group (other than the Publishing Business) at any time, whether prior
to, on or after the Distribution Date.

“Tribune Group” means Tribune and all Subsidiaries of Tribune at any time
preceding, at or following the Contribution, but shall not include any member of
the Tribune Publishing Group.

“Tribune Publishing” has the meaning set forth in the preamble.

“Tribune Publishing Common Stock” means the common stock of Tribune Publishing,
par value $0.001 per share.

“Tribune Publishing Group” means Tribune Publishing and all entities that are
Subsidiaries of Tribune Publishing immediately following the Contribution. For
the avoidance of doubt, any direct or indirect predecessor by conversion,
liquidation or merger of any such entity shall also be considered to be part of
the Tribune Publishing Group during the period of its existence prior to the
Contribution.

“Tribune Publishing Return” has the meaning set forth in Section 2.01(b).

“Tribune Return” has the meaning set forth in Section 2.01(a).

“Tribune Tax Counsel” means Debevoise & Plimpton LLP.

 

7



--------------------------------------------------------------------------------

ARTICLE II

TAX RETURNS AND TAX PAYMENTS

Section 2.01 Obligations to File Tax Returns.

(a) Tribune shall prepare and file or cause to be filed any Tax Return that is
required to be filed (whether before, on or after the Distribution Date) that
includes, or otherwise reflects the income and activities of, both (i) one or
more members of the Tribune Group and (ii) one or more members of the Tribune
Publishing Group (a “Tribune Return”). In the event that under applicable law
any Tribune Return must be filed by any member of the Tribune Publishing Group,
Tribune Publishing and Tribune shall reasonably cooperate in filing such Tribune
Return and, subject to Section 2.04, remitting any Taxes due in connection with
such Tribune Return. All Tribune Returns shall be prepared on a basis that is
consistent with the Distribution Tax Opinion, the IRS Ruling, and past practice.
Each member of the Tribune Publishing Group hereby irrevocably authorizes and
designates Tribune as its agent, coordinator and administrator for the purpose
of taking any and all actions necessary or incidental to the filing of any such
Tribune Return and, except as otherwise provided herein, for the purpose of
making payments to, or collecting refunds from, any Taxing Authority in respect
of a Tribune Return. Tribune Publishing shall cause members of the Tribune
Publishing Group to promptly prepare and deliver to Tribune in a manner
consistent with past practices pro forma Tax Returns and tax information
packages with respect to any Tribune Return. Except as otherwise provided
herein, Tribune shall have the exclusive right to file, prosecute, compromise or
settle any claim for refund for Taxes in respect of a Tribune Return for which
Tribune bears responsibility hereunder and to determine whether any refunds of
such Taxes to which any member of the Tribune Group may be entitled shall be
received by way of refund or credit against the Tax liability of such member of
the Tribune Group, provided, however, that Tribune Publishing shall be entitled
to participate in the pursuit of such Tax refund claim at its own expense if
Tribune Publishing would receive such Tax refund under the terms of this
Agreement.

(b) Tribune Publishing shall prepare and file or cause to be filed any other Tax
Return with respect to one or more members of the Tribune Publishing Group that
includes a portion of the Pre-Distribution Period (a “Tribune Publishing
Return”) that is required to be filed after the Distribution Date. For the
avoidance of doubt, the term “Tribune Publishing Return” includes any Tax Return
(other than a Tribune Return) for any taxable period that includes a portion of
the Pre-Distribution Period and relates to one or more members of the Tribune
Publishing Group. In the event that under applicable law any Tribune Publishing
Return must be filed by any member of the Tribune Group, Tribune Publishing and
Tribune shall reasonably cooperate in filing such Tribune

 

8



--------------------------------------------------------------------------------

Publishing Return and, subject to Section 2.04, remitting any Taxes due in
connection with such Tribune Publishing Return. All Tribune Publishing Returns
shall be prepared on a basis that is consistent with the Distribution Tax
Opinion, the IRS Ruling and past practice. Except as otherwise provided herein,
Tribune Publishing shall have the exclusive right to file, prosecute, compromise
or settle any claim for refund for Taxes in respect of a Tribune Publishing
Return for which Tribune Publishing bears responsibility hereunder and to
determine whether any refunds of such Taxes to which members of the Tribune
Publishing Group may be entitled shall be received by way of refund or credit
against the Tax liability of such members, provided, however, that Tribune shall
be entitled to participate in the pursuit of such Tax refund claim at its own
expense if Tribune would receive such Tax refund under the terms of this
Agreement.

Section 2.02 Review of Tax Returns. No later than thirty (30) days prior to the
date on which any Tribune Return or Tribune Publishing Return is required to be
filed (taking into account any valid extensions), if the party that is not
responsible for preparing such Tax Return under Section 2.01 (the “Non-Preparer
Party”) is responsible for any portion of the Taxes reported on such Tax Return,
the party responsible for preparing such Tax Return under Section 2.01 shall
(a) submit or cause to be submitted to the Non-Preparer Party such Tax Return
for review and comment and (b) shall consider in good faith any changes to such
Tax Return reasonably requested by the Non-Preparer Party, to the extent that
such changes relate to items for which the Non-Preparer Party has responsibility
hereunder. The provisions of this Section 2.02 shall also apply to the U.S.
federal income tax return of Publishing Holdco for its taxable year 2014,
regardless of whether the Non-Preparer Party is responsible for any portion of
the Taxes reported on such Tax Return.

Section 2.03 Obligation to Remit Taxes. Tribune and Tribune Publishing shall
each timely remit or cause to be timely remitted to the applicable Taxing
Authority any Taxes due in respect of any Tax Return that such party is required
to file or cause to be filed (or, in the case of a Tax for which no Tax Return
is required to be filed, which is otherwise payable by such party or a member of
such party’s group to any Taxing Authority) and shall be entitled to
reimbursement for such payments to the extent provided herein; provided,
however, that in the case of any Tax Return, the Non-Preparer Party shall remit
to the Party required to file such Tax Return in immediately available funds the
amount of any Taxes reflected on such Tax Return for which the Non-Preparer
Party is responsible hereunder at least two (2) Business Days before payment of
the relevant amount is due to a Taxing Authority.

 

9



--------------------------------------------------------------------------------

Section 2.04 Tax Sharing and Indemnification Obligations.

(a) Tribune Publishing shall be liable for and shall indemnify and hold the
Tribune Group harmless against any Taxes

(i) resulting from the Contribution, the Distribution or any transaction
associated therewith (the “Transactions”), including Taxes arising from any
Distribution Disqualification, in each case to the extent that such Taxes arise
as a result of (A) any action (or failure to take any reasonably required action
to avoid a Distribution Disqualification), whether or not otherwise permitted
under Section 10.02, by any member of the Tribune Publishing Group at any time
or (B) an issuance of stock by Tribune Publishing or any of its Affiliates or
any change in the ownership (by vote or value, including as a result of any
shift in voting power) of any such entities that causes Section 355(d),
Section 355(e) and/or Section 355(f) of the Code to apply to the Distribution,

(ii) resulting from any breach by any member of the Tribune Publishing Group of
any representation, covenant or obligation of Tribune Publishing under this
Agreement, any other Transaction Agreement or any Tax Material, to the extent
that Taxes resulting from such breach are attributable to (A) a Distribution
Disqualification or (B) a breach of Section 6.02(a) hereof, or

(iii) of the Tribune Publishing Group or any member thereof arising in the
Post-Distribution Period or otherwise payable with respect to a Tribune
Publishing Return, but not including any Taxes attributable to the income,
employees, assets or transactions of the Tribune Business or any Taxes
attributable to the Transactions.

Notwithstanding anything herein to the contrary, Tribune Publishing shall not be
required to indemnify the Tribune Group under Section 2.04(a)(i)(A) or
Section 2.04(a)(ii) for any Taxes that would have been imposed or incurred in
the absence of any action, failure to act or breach of any representation,
covenant or obligation under any Transaction Agreement or any Tax Material by
Tribune Publishing and/or any of their Affiliates. In the event that any Taxes
arise with respect to the Transactions (except as a result of Section 355(d),
Section 355(e) or Section 355(f) of the Code) as a result of both (and neither
one alone) a fact or circumstance described under Section 2.04(a)(i)(A) or
Section 2.04(a)(ii) and any action by Tribune or breach by Tribune of any
representation, covenant or obligation under any Transaction Agreement or any
Tax Material, such Taxes shall be borne equally by Tribune, on the one hand, and
Tribune Publishing, on the other hand.

 

10



--------------------------------------------------------------------------------

(b) Except for Taxes for which Tribune Publishing is responsible under
Section 2.04(a) or any other provision of this Agreement, Tribune shall be
liable for and shall indemnify and hold the Tribune Publishing Group harmless
against any Taxes (i) of the Tribune Group or any member thereof or attributable
to the income, employees, assets or transactions of the Tribune Business,
(ii) of the Tribune Publishing Group or any member thereof arising in any
period, or portion thereof, ending on or before the Distribution Date and
payable with respect to a Tribune Return or (iii) resulting from the
Transactions, including Taxes arising from any Distribution Disqualification.

(c) For all purposes of this Agreement, Taxes shall be allocated to the
Pre-Distribution Period and the Post-Distribution Period based on an actual or
hypothetical closing of the books at the close of the Distribution Date, except
that property Taxes and similar Taxes shall be allocated on a daily pro rata
basis between such periods.

(d) Except as set forth in this Agreement and in consideration of the mutual
indemnities and other obligations of this Agreement, any and all prior Tax
sharing or allocation agreements, arrangements or practices between any member
of the Tribune Group and any member of the Tribune Publishing Group shall be
terminated as of the Distribution Date, and no member of the Tribune Publishing
Group shall have any continuing rights or obligations thereunder.

(e) Tribune Publishing shall be entitled to any refund of or credit for Taxes
for which Tribune Publishing is responsible under this Agreement, and Tribune
shall be entitled to any refund of or credit for Taxes for which Tribune is
responsible under this Agreement. A party receiving a refund to which another
party is entitled pursuant to this Agreement shall pay the amount to which such
other party is entitled within five (5) days after the receipt of the refund.
Each party shall be entitled to offset any amount which it is owed under the
Transaction Agreements by any amounts owed to it by the other party under this
Section 2.04(e) or any other provision of this Agreement.

(f) All indemnification obligations in respect of Taxes pursuant to this
Agreement shall be increased to include (i) all reasonable accounting, legal and
other professional fees and court costs incurred in connection with such Taxes,
(ii) with respect to Taxes related to the Transactions, all costs, damages or
settlement payments associated with any stockholders litigation in respect of
adverse Tax consequences of the Transactions, provided, in the case of
settlement payments, that any settlement of such litigation for an amount equal
to or in excess of $5 million shall not be made without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, delayed or conditioned, and (iii) Taxes resulting from indemnification
payments hereunder, and shall be reduced by any Tax Benefit realized by the
Indemnified Party in respect of Taxes or other losses subject to indemnification
under this Agreement.

(g) The parties agree that any payments made among the parties pursuant to this
Agreement or the Separation and Distribution Agreement shall be treated, to the
extent permitted by law, for all Tax purposes as contributions to or
distributions from Tribune Publishing made immediately prior to the
Distribution.

 

11



--------------------------------------------------------------------------------

ARTICLE III

CARRYBACKS; AMENDED RETURNS; COMPENSATION DEDUCTIONS

Section 3.01 Carrybacks. Without the consent of Tribune, no member of the
Tribune Publishing Group shall carry back any Tax Attribute (unless required to
carry back such Tax Attribute by law) from a Post-Distribution Period to a
Pre-Distribution Period, provided that if the carryback is required by law,
Tribune (or any other member of the Tribune Group receiving any Tax Benefit with
respect to such carryback) shall promptly remit to Tribune Publishing any Tax
Benefit it realizes with respect to any such carryback. Unless Tribune consents
otherwise, each applicable member of the Tribune Publishing Group shall elect to
forego the right to carry back any Tax Attributes from a Post-Distribution
Period to a Pre-Distribution Period.

Section 3.02 Amended Returns. Tribune Publishing shall not, and shall not permit
any member of the Tribune Publishing Group to, file any amended Tribune
Publishing Return with respect to which Tribune would have any increased
liability for Taxes under Section 2.04(b), or any Tribune Return, without the
prior written consent of Tribune, unless such filing is required by applicable
law, in which case such consent shall not be unreasonably withheld, conditioned
or delayed. Tribune shall not, and shall not permit any member of the Tribune
Group to, file any amended Tribune Return with respect to which Tribune
Publishing would have any increased liability for Taxes under Section 2.04(a)
without the prior written consent of Tribune Publishing, unless such filing is
required by applicable law, in which case such consent shall not be unreasonably
withheld, conditioned or delayed.

Section 3.03 Tax Benefit Realized. For purposes of this Agreement, a Tax Benefit
shall be deemed to have been realized at the time any refund of Taxes is
received or applied against other Taxes due, or at the time of filing of a Tax
Return (including any relating to estimated Taxes) on which a loss, deduction or
credit is applied in reduction of Taxes which would otherwise be payable. If any
Tax Benefit is subsequently reduced or

 

12



--------------------------------------------------------------------------------

disallowed as a result of an audit, the party that had previously received a
payment (or was entitled to reduce a payment that such party was otherwise
required to make) on account of such Tax Benefit shall promptly pay an amount
equal to the amount so reduced or disallowed to the other party.

Section 3.04 Deductions with Respect to Compensation, Etc.

(a) All deductions for United States federal, state and local Income Tax
purposes resulting from the exercise of compensatory options, restricted stock
units or similar awards issued prior to the Distribution Date with respect to
stock of Tribune shall be taken by Tribune or a member of the Tribune Group, and
no party to this Agreement shall take any position on any Tax Return which is
inconsistent with such treatment, unless required to do so pursuant to a Final
Determination to such effect. For the avoidance of doubt, all deductions for
United States federal, state and local Income Tax purposes resulting from the
exercise of compensatory options, restricted stock units or similar awards with
respect to stock of Tribune Publishing shall be taken by Tribune Publishing or a
member of the Tribune Publishing Group.

(b) If, by reason of a subsequent Final Determination as to the treatment of any
tax deductions related to the compensatory options referred to in
Section 3.04(a) above, a Taxing Authority determines that a member of the
Tribune Publishing Group is entitled to such deduction, then Tribune Publishing
shall, and shall cause the Tribune Publishing Group to, pay to Tribune the
amount of any Tax Benefits that result therefrom within ten (10) days of the
date on which such Tax Benefits are realized.

(c) The principles of paragraphs (a) and (b) shall apply, mutatis mutandis, to
other items of compensation expense or transaction expense that are economically
borne by members of the Tribune Group, including, for the avoidance of doubt,
severance bonuses or other similar compensatory payments made by Tribune to
employees who are transferred to Tribune Publishing or its Subsidiaries in
connection with the Contribution.

ARTICLE IV

PAYMENTS

Section 4.01 Payments. Except as otherwise provided in Section 2.03 or
Section 3.04, payments due under this Agreement shall be made no later than
thirty (30) days after the receipt or crediting of a refund, the realization of
a Tax Benefit for which the other party is entitled to reimbursement, the
delivery of notice of payment of a Tax

 

13



--------------------------------------------------------------------------------

for which the other party is responsible under this Agreement, or the delivery
of notice of a Final Determination which results in such other party becoming
obligated to make a payment hereunder to the other party hereto. Payments due
hereunder, but not made within such 30-day period, shall be accompanied with
interest at a rate equal to the Applicable Federal Rate from the due date of
such payment.

Section 4.02 Notice. Tribune and Tribune Publishing shall give each other prompt
written notice of any payment that may be due to the provider of such notice
under this Agreement.

ARTICLE V

TAX CONTESTS

Section 5.01 Notice. Tribune or Tribune Publishing, as applicable (the
“Indemnified Party”), shall promptly notify the other party (the “Indemnifying
Party”) in writing upon receipt by the Indemnified Party or any Affiliate
thereof of a written communication from any Taxing Authority with respect to any
pending or threatened audit, dispute, suit, action, proposed assessment or other
proceeding (a “Tax Contest”) concerning any Taxes for which the Indemnifying
Party may be liable under this Agreement. The failure of the Indemnified Party
to promptly notify the Indemnifying Party shall only relieve the Indemnifying
Party from its obligation to indemnify for such Taxes to the extent that the
Indemnifying Party is materially prejudiced by such failure (whether as a result
of the forfeiture of substantive rights or defenses or otherwise).

Section 5.02 Control of Contests. Tribune shall have sole control of any Tax
Contest related to (a) any Tribune Return or (b) the Tax-Free Status of the
Transactions, including the exclusive right to communicate with agents of the
Taxing Authority and to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest, provided, however, that in the case of any such
Tax Contest that may affect Taxes for which Tribune Publishing has
responsibility hereunder, Tribune Publishing may participate fully in the Tax
Contest at its own expense. Tribune Publishing shall have sole control of any
Tax Contest related to any Tribune Publishing Return, including the exclusive
right to communicate with agents of the Taxing Authority and to control,
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax Contest,
provided, however, that in the case of any such Tax Contest that may affect
Taxes for which Tribune has responsibility hereunder, Tribune may participate
fully in the Tax Contest at its own expense. In the case of any such Tax Contest
relating to Taxes for which the potential liability of the Indemnifying

 

14



--------------------------------------------------------------------------------

Party under this Agreement equals or exceeds $1,000,000, (A) the Indemnified
Party shall not settle or concede any such Tax Contest without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, delayed or conditioned and (B) absent a settlement of such Tax Contest
pursuant to subclause (A) above, the Indemnified Party shall be required to
pursue, at the Indemnifying Party’s expense, such Tax Contest through one level
of appellate judicial review (it being understood that the Indemnified Party
shall have no obligation to pursue such Tax Contest beyond one level of
appellate judicial review).

ARTICLE VI

COOPERATION

Section 6.01 General.

(a) Tribune and Tribune Publishing shall cooperate with each other in the filing
of any Tax Returns and the conduct of any Tax Contest and each shall execute and
deliver such powers of attorney and make available such other documents as are
reasonably necessary to carry out the intent of this Agreement. Each party
agrees to notify the other party in writing of any audit adjustments which do
not result in Tax liability but can be reasonably expected to affect Tax Returns
of the other party, or any of its Subsidiaries, for a Post-Distribution Period.

(b) Tribune shall, and shall cause the Tribune Subsidiaries to, make information
in the possession of the Tribune Group available to Tribune Publishing for
purposes of preparation and compilation by Tribune Publishing and Tribune
Publishing’s advisors of those reports and studies necessary for Tribune
Publishing in order for it to comply with its Tax reporting and filing
obligations in Post-Distribution Periods, including but not limited to studies
related to the earnings and profits of Tribune Publishing as of the Distribution
Date and the Tax basis in assets and the stock of corporate subsidiaries.

(c) Tribune Publishing shall, and shall cause the Tribune Publishing
Subsidiaries to, cooperate in enabling Tribune to comply with the
representations made by Tribune in connection with the IRS Ruling, including all
cooperation necessary to enable Tribune to vote its retained shares of Tribune
Publishing in proportion to the votes cast by other shareholders of Tribune
Publishing.

 

15



--------------------------------------------------------------------------------

Section 6.02 Consistent Treatment.

(a) Unless and until there has been a Final Determination to the contrary, each
party agrees to treat (i) the Contribution, together with the Distribution, as a
tax–free reorganization qualifying under Section 368(a)(1)(D) of the Code and
(ii) the Distribution as a transaction qualifying under Sections 355 and 361 of
the Code, pursuant to each of which no gain or loss is recognized by any of
Tribune, Tribune Publishing and their respective shareholders and Subsidiaries
(except to the extent of cash received in lieu of fractional shares).

(b) Unless and until there has been a Final Determination to the contrary,
Tribune Publishing shall file or cause to be filed all Tax Returns of a member
of the Tribune Publishing Group or relating to the Publishing Business and shall
conduct any Tax Contests in respect of a member of the Tribune Publishing Group
or the Publishing Business in a manner consistent with Tribune’s determination
of the adjusted Tax basis of any asset and the amount of any Tax Attribute or
any similar item held by the Tribune Publishing Group at the time of the
Distribution.

ARTICLE VII

RETENTION OF RECORDS; ACCESS

The Tribune Group and the Tribune Publishing Group shall (a) in accordance with
their respective then current record retention policies or for the period
required by applicable law, if longer, retain records, documents, accounting
data and other information (including computer data) necessary for the
preparation and filing of all Tax Returns in respect of Taxes of any member of
either the Tribune Group or the Tribune Publishing Group for any
Pre-Distribution Period or any Post-Distribution Period or for any Tax Contests
relating to such Tax Returns; and (b) give to the other party reasonable access
to such records, documents, accounting data and other information (including
computer data) and to its personnel (insuring their cooperation) and premises,
for the purpose of the review or audit of such Tax Returns to the extent
relevant to an obligation or liability of a party under this Agreement or for
purposes of the preparation or filing of any such Tax Return, the conduct of any
Tax Contest or any other matter reasonably and in good faith related to the Tax
affairs of the requesting party. If at any time after the Distribution Date, the
Tribune Group or the Tribune Publishing Group proposes to destroy such material
or information, it shall first use commercially reasonable efforts to notify the
other group in writing and such other group shall be entitled to receive at its
cost and expense such materials or information proposed to be destroyed.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

SURVIVAL

Notwithstanding any other provision in this Agreement, all representations under
this Agreement shall survive until 30 days after the expiration of the statute
of limitations period (giving effect to any written waiver, mitigation or
extension thereof) applicable to the matters covered thereby and the resolution
of all disputes under this Agreement with respect to any such matter that arose
during such period. All covenants and agreements contained in this Agreement
shall survive indefinitely.

ARTICLE IX

DISPUTE RESOLUTION

Tribune and Tribune Publishing shall attempt in good faith to resolve any
disagreement arising with respect to this Agreement, including, but not limited
to, any dispute in connection with a claim by a third party (a “Tax Dispute”).
Either party may give the other party written notice of any Tax Dispute not
resolved in the normal course of business. If the parties cannot agree by the
tenth Business Day following the date on which one party gives such notice, then
the parties shall promptly retain the services of a nationally recognized law or
accounting firm reasonably acceptable to the parties (the “Tax Dispute
Arbitrator”). If the parties cannot agree on the selection of the Tax Dispute
Arbitrator, then each party shall designate a nationally recognized law or
accounting firm, and such firms shall select the Tax Dispute Arbitrator. The Tax
Dispute Arbitrator shall be instructed to resolve the Tax Dispute and such
resolution shall be (a) set forth in writing and signed by the Tax Dispute
Arbitrator, (b) delivered to each party involved in the Tax Dispute as soon as
practicable after the Tax Dispute is submitted to the Tax Dispute Arbitrator but
no later than the 15th day after the Tax Dispute Arbitrator is instructed to
resolve the Tax Dispute, (c) made in accordance with this Agreement, and
(d) final, binding and conclusive on the parties involved in the Tax Dispute on
the date of delivery of such resolution. The Tax Dispute Arbitrator shall only
be authorized on any one issue to decide in favor of and choose the position of
either of the parties involved in the Tax Dispute or to decide upon a compromise
position between the ranges presented by the parties to the Tax Dispute
Arbitrator. The Tax Dispute Arbitrator shall base its decision solely upon the
presentations of the parties to the Tax Dispute Arbitrator at a hearing held
before the Tax Dispute Arbitrator and upon any materials made available by
either party and not upon independent review. The fees and expenses of the Tax
Dispute Arbitrator shall be borne 50% by Tribune and 50% by Tribune Publishing.
Tribune and Tribune Publishing shall keep the decision of the Tax Dispute
Arbitrator confidential.

 

17



--------------------------------------------------------------------------------

ARTICLE X

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 10.01 Representations and Warranties.

Each of Tribune and Tribune Publishing hereby represents and warrants that
(i) it has examined (or upon receipt will examine) (A) the IRS Ruling and any
other rulings issued by the IRS in connection with the Distribution, (B) the
Distribution Tax Opinion, (C) each IRS Submission, (D) the Distribution Tax
Representations and (E) any other materials delivered or deliverable by Tribune,
Tribune Publishing and their Affiliates in connection with the rendering by
Tribune Tax Counsel of the Distribution Tax Opinion and the issuance by the IRS
of the IRS Ruling and such other rulings (all of the foregoing, collectively,
the “Tax Materials”), (ii) the facts presented and the representations made
therein, to the extent descriptive of or otherwise relating to Tribune, Tribune
Publishing and their Affiliates, are or will be true, correct and complete in
all material respects from the time presented or made through and including the
Distribution Date and (iii) except as set forth in a Schedule to this Agreement,
or as provided for in a “safe harbor” under Treasury Regulation
Section 1.355-7(d), during the two years preceding the date of this Agreement,
and until the date of the Distribution, there has been and will be no change in
ownership of Distributing Common Stock or Tribune Publishing Common Stock as
part of the same plan as the Distribution, all within the meaning of
Section 355(e) of the Code. Each of Tribune and Tribune Publishing represents
and warrants that the representations and warranties set forth in this
Section 10.01(a) shall be true and correct as of the date of this Agreement and
at all times through and including the Distribution Date.

Section 10.02 Covenants Relating to the Distribution.

(a) Tribune Publishing shall not, nor shall it permit any of its Subsidiaries to
take any action, including entering into any agreement, understanding or
arrangement or any substantial negotiations with respect to any transaction or
series of transactions that could (i) cause a Distribution Disqualification to
occur or (ii) jeopardize, directly or indirectly, the conclusions of any ruling
received from the IRS, or opinion of counsel received from Tribune Tax Counsel
in connection with the Transactions, including any action or failure to act that
is inconsistent with any representation made in the Tax Materials (any such
action or failure to act, a “Potential Disqualifying Action”).

 

18



--------------------------------------------------------------------------------

(b) Until the first day after the second anniversary of the Distribution Date,
Tribune Publishing shall not enter into any agreement, understanding or
arrangement or any substantial negotiations with respect to any transaction
(including a merger to which Tribune Publishing is a party) involving the
acquisition of stock of Tribune Publishing or a shift of ownership (by vote or
value) of Tribune Publishing, and shall not issue any additional shares of
capital stock, modify its certificate of incorporation (or other organizational
documents) so as to modify the terms or conditions of any class of stock, or
transfer or modify any option, warrant, convertible obligation or other
instrument that provides for the right or possibility to issue, redeem or
transfer any equity interest in Tribune Publishing (or enter into any agreement,
understanding, arrangement or any substantial negotiations with respect to any
such issuance, transfer or modification). Notwithstanding the foregoing,

(i) Tribune Publishing may issue additional equity interests in Tribune
Publishing to a person in a transaction to which Section 83 or Section 421(a) or
(b) of the Code applies in connection with the person’s performance of services
as an employee, director or independent contractor of (A) Tribune Publishing or
its Subsidiaries, (B) any other person that is related to Tribune Publishing
under Section 355(d)(7)(A) of the Code or (C) a corporation the assets of which
Tribune Publishing acquires in a reorganization under Section 368 of the Code,
provided that such stock is not excessive by reference to the services performed
by such person and such person or a coordinating group of which the person is a
member will not be a controlling shareholder or a ten-percent shareholder of
Tribune Publishing (within the meaning of Treasury Regulations
Section 1.355-7(h)(3) and (14)) immediately after the issuance of such common
stock; and

(ii) Tribune Publishing may issue additional shares of common stock of Tribune
Publishing to a retirement plan of Tribune Publishing or any other person that
is treated as the same employer as Tribune Publishing under Section 414(b), (c),
(m), or (o) of the Code that qualifies under Section 401(a) or 403(a) of the
Code, provided that the stock acquired by all of the qualified plans of Tribune
Publishing and such other persons during the four-year period beginning two
years before the Distribution Date does not, in the aggregate, represent more
than ten percent of the total combined voting power of all classes of stock of
Tribune Publishing entitled to vote or more than ten percent of the total value
of shares of all classes of stock of Tribune Publishing.

The intent of the foregoing clauses (i) and (ii) is to permit certain equity
issuances by Tribune Publishing, but solely to the extent such issuances would
comply with Safe Harbor 8 or 9 set forth in Treasury Regulations
Section 1.355-7(d)(8) or (9), and in each case so that such issuances would not
cause Tribune or any of its Subsidiaries to

 

19



--------------------------------------------------------------------------------

recognize gain pursuant to Section 355(d), 355(e) and/or 355(f) of the Code with
respect to the Distribution. To the extent the Treasury Regulations (or the
Code) are amended and such amendments could affect the Tax-Free Status of the
Transactions, such amendments shall automatically be incorporated by reference
into the requirements of the foregoing clauses (i) and (ii) and/or the other
relevant parts of this Section 10.02, if applicable.

(c) Until the first day after the second anniversary of the Distribution Date,
Tribune Publishing shall not, and shall not permit any of its Subsidiaries to,
repurchase any shares of stock of Tribune Publishing except to the extent
consistent with the requirements of Section 4.05(1)(b) of Revenue Procedure
96-30, 1996-1 C.B. 696, as the same may be modified or supplemented from time to
time, and only to the extent not revoked.

(d) Until the first day after the second anniversary of the Distribution Date,
Tribune Publishing shall, and shall cause its wholly owned Subsidiaries that are
a part of Tribune Publishing’s “separate affiliated group” (within the meaning
of Section 355(b)(3) of the Code) to, continue the active conduct of the
Publishing Business (determined in accordance with Section 355(b) of the Code).

(e) Until the first day after the second anniversary of the Distribution Date,
Tribune Publishing shall not voluntarily dissolve, liquidate, merge or
consolidate with any other person, unless, in the case of a merger or
consolidation, Tribune Publishing is the survivor of the merger or consolidation
and the transaction otherwise complies with the other provisions of this
Section 10.02.

(f) Notwithstanding the foregoing, the provisions of this Section 10.02 shall
not prohibit Tribune Publishing from implementing any Potential Disqualifying
Action or any other action described in Section 10.02(b), (c), (d) or (e),
subject to, and without limiting or modifying, Tribune Publishing’s
indemnification obligations under Section 2.04(a), if (i) Tribune Publishing
obtains the written consent of Tribune (which consent may be given or withheld
in Tribune’s sole discretion), (ii) Tribune Publishing obtains a supplemental
ruling from the IRS or an opinion of a nationally recognized law firm, in form
and substance reasonably satisfactory to Tribune, that the taking of such action
will not adversely affect, directly or indirectly, the Tax-Free Status of the
Transactions or result in a Distribution Disqualification or (iii) such action
would be permitted under Section 10.02(b)(i) or (ii).

 

20



--------------------------------------------------------------------------------

(g) Following the Distribution, Tribune Publishing, Publishing Holdco and their
Subsidiaries treated as corporations for U.S. federal income tax purposes shall
be treated as a “consolidated group” within the meaning of Treasury Regulations
Section 1.1502-1(h) and shall elect to file consolidated returns in accordance
with Treasury Regulations Section 1.1502-75 for the taxable year of Tribune
Publishing in which the Distribution occurs. Tribune Publishing shall be treated
as the common parent of such consolidated group, and such consolidated group
shall adopt the taxable year of Tribune Publishing.

ARTICLE XI

MISCELLANEOUS PROVISIONS

To the extent not inconsistent with any specific term of this Agreement, the
following sections of the Separation and Distribution Agreement shall apply in
relevant part to this Agreement: 13.1 (Amendment and Termination), 13.2 (Effect
of Termination), 14.3 (Counterparts), 14.4 (Notices), 14.5 (Public
Announcements), 14.6 (Severability), 14.7 (Entire Agreement), 14.10 (Governing
Law; Jurisdiction), 14.11 (Waiver of Jury Trial), 14.12 (Headings), 14.13
(Interpretation), 14.14 (Specific Performance), 14.16 (Survival of Covenants)
and 14.17 (Waiver). Except as provided in the preceding sentence, and except as
specifically provided in the Separation and Distribution Agreement and the
Transition Services Agreement, this Agreement shall be the exclusive agreement
among the parties with respect to all Tax matters, including indemnification in
respect of Tax matters. In the event of any conflict between this Agreement and
any other Transaction Agreement, this Agreement shall control.

ARTICLE XII

SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns,
but neither this Agreement nor any of the rights, interests and obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties. This Agreement is solely for the benefit of
Tribune, Tribune Publishing and their respective Subsidiaries and Affiliates and
is not intended to confer upon any other Persons any rights or remedies
hereunder. The obligations of Tribune Publishing under this Agreement shall be
binding upon any Person that acquires all or substantially all the assets or
stock of Tribune Publishing, whether by merger, amalgamation or consolidation,

 

21



--------------------------------------------------------------------------------

asset purchase, stock purchase or subscription or otherwise, and Tribune
Publishing shall not enter into any agreement for any such transaction that does
not so expressly provide in writing. The obligations of Tribune under this
Agreement shall be binding upon any Person that acquires all or substantially
all the assets or stock of Tribune, whether by merger, amalgamation or
consolidation, asset purchase, stock purchase or subscription or otherwise, and
Tribune shall not enter into any agreement for any such transaction that does
not so expressly provide in writing. This Agreement is being entered into by
Tribune and Tribune Publishing on behalf of themselves and their Subsidiaries.
This Agreement shall constitute a direct obligation of each member of the
Tribune Group and each member of the Tribune Publishing Group and shall be
deemed to have been readopted and affirmed on behalf of any entity that becomes
a Subsidiary of Tribune or Tribune Publishing in the future.

ARTICLE XIII

EFFECTIVENESS

All covenants and agreements of the parties contained in this Agreement shall be
effective immediately.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIBUNE MEDIA COMPANY By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   Executive Vice President and Chief Financial
Officer TRIBUNE PUBLISHING COMPANY By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   President and Chief Executive Officer

[Signature Page to Tax Matters Agreement]